 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDFalls Cities Carpenters District Council of the UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO and its Local No. 533andCox and Craw-ley, Inc.Case 9-CC-562May 6, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINSAND KENNEDYOn January 21, 1971, Trial Examiner George J. Bottissued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in certainunfair labor practices and recommending that theycease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision. Thereafter, the Respondents filed exceptionsto the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondents, Falls Cities Carpenters District Council ofthe United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, and its Local No. 533, their offic-ers, agents, and representatives, shall take the action setforth in the Trial Examiner's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BoTT, Trial Examiner: Upon a charge of unfairlabor practices filed on July 22, 1970, by Cox and Crawley,Inc., herein called Charging Party, against Falls Cities Car-penters District Council of the United Brotherhood Carpen-ters and Joiners of America, AFL-CIO, and its Local No.533, herein collectively called Respondents, the GeneralCounsel of the National Labor Relations Board issued a com-plaint and notice of hearing on Septen}ber 23, 1970, allegingthat Respondents violated Section 8(b)(4)(ii)(B) of the Na-tional Labor Relations Act, as amended, herein called theAct. Respondents filed an answer admitting certain allega-190 NLRB No. 53tions of the complaint but denying the commission of anyunfair labor practices, and a hearing was held before me inLouisville,Kentucky, on December 1, 1970, at which allparties were represented. Subsequent to the hearing, GeneralCounsel and the Charging Party filed briefs which have beencarefully considered.Upon the entire record in the case, and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTION OF THE BOARDThe Charging Party is engaged in the business of a generalcontractor in the building and construction industry, with itsprincipal office in Louisville, Kentucky. During the year priorto the issuance of the complaint, the Charging Party hadoperations which meet the Board's jurisdictional standards,with an inflow and outflow in excess of $50,000.The Charging Party is an employer engaged in "com-merce" and in operations "affecting commerce" as defined inSection 2(6) and (7) of the Act.It.THE LABOR ORGANIZATIONS INVOLVEDIt is admitted,and I find,that eachof theRespondents isa labor organization as defined in Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe principal issue in the case is whether the Respondentsviolated Section 8(b)(4)(ii)(B) of the Act by threatening topicket and shut down the Jeffersonville, Indiana, jobsite of theCharging Party with an object of forcing or requiring theCharging Party to cease doing business with Mason McDon-ald and Sons which was engaged in the installation of drywallon the jobsite under a subcontract with the Charging Party.A. The FactsFor several years Cox and Crawley, the Charging Party,has been signatory to a collective-bargaining contract withFalls Cities Carpenters District Council which is composedof a number of local unions, including Locals 533 and 64.Local 533 has territorial jurisdiction in Jeffersonville, In-diana, where the Charging Party has begun work on a publichousing project as general contractor in February 1970. TheCharging Party subcontracted the drywall work on theproject to Mason McDonald and Sons sometime in March1970 and that firm began work on the project sometime inMay. Mason McDonald does not have a contract with Car-penters District Council, but is party to a contract with Inter-national Union of District 50 Allied and Technical Workers.The Charging Party's contract with Carpenters DistrictCouncil contains a provision whereby all employers bound byitagree that they will not subcontract any work within thejurisdiction of the Carpenters Union to any firm unless itagrees to be bound by all the terms of the master agreement.In May 1970 Fogle, business agent of Carpenters Local Un-ion 64, and Pitts, secretary-treasurer and chief executiveofficer of Carpenters District Council learned that McDonaldand Sons was doing drywall work and initiated efforts toremove it from the project.Pitts testified that after he learned from a job steward that"there was a non-union dry wall contractor" working on theJeffersonville project, he assigned Fogle, business agent ofLocal 64, to assist the business agent of Local 533, who wasalso supervised by Pitts, to investigate the matter. Fogle laterreported back to Pitts that McDonald had an agreement withDistrict 50 and was not interested in using carpenters, whoPitts described as "our people," on the job. He was not surethat he knew that Fogle had telephoned Crawley, as appears CARPENTERS, LOCAL 533285below, but he conceded that he intended that Fogle speakwithMcDonald in order to "get things straightened up,"meaning to "use our people on the job." This was the extentof his instructions, however, he said and the only actions hetook thereafter were to file a grievance with the LouisvilleContractors Association, of which Cox and Crawley is amember, claiming a violation of contract. This grievance, itappears, became deadlocked before the joint board of em-ployer and union members and has not gone to arbitration,although the Respondents have demanded it.Frank Crawley, vice president of the Charging Party, re-ceived a telephone call from Business Agent Fogle about themiddle of May 1970. He testified, that Fogle opened theconversation by asking him what he "was doing to him" onthe Jeffersonville project, and then went on to complain thatCrawley had subcontracted the drywall work on the job to acompany which was under contract with another union andwas not utilizing "his carpenters." Crawley told Fogle thatthis information was news to him and that he was surprisedthatMcDonald had not been in touch with him to makearrangements to use carpenters because he had made it cleartoMcDonald before he made his contract with him that thejob was a "union" job. Sometime during this conversation,according to Crawley, and this is the only basis for GeneralCounsel's complaint in this case, Fogle told Crawley that hecould not permit McDonald to work on the project and thatif he continued to use McDonald, he would have to "shut thejob down." In addition, but Crawley did not appear too cer-tain of this in his testimony, Fogle mentioned "pickets" inconnection with his threat to "shut the job down."Near the end of the conversation, after Crawley had de-scribedMcDonald's experience in this field and Fogle hadindicated that the company was unknown to him, Crawleygave Fogle McDonald's telephone number and Fogle said hewould call him.Robert McDonald testified that he received a telephonecall from an agent of the Carpenters Union, whose name hecould not recall (Fogle agreed that he was the caller) after hecommenced work on the project. Fogle asked him if he wasstillworking on the job. McDonald asked Fogle what hemeant by "still working," and Fogle replied that McDonaldwas "not permitted to work on that job" and he intended toget him removed from it.Fogle's version of his conversation with McDonald is notbasically different from McDonald's. He said he told McDon-ald that the union with which he had a contract was "notrecognized" by the Carpenters Union and asked him to affili-ate with the Carpenters. When McDonald indicated disinter-est in Fogle's proposal, Fogle told him that he "would useevery means that he knew of to get him off the job." Laterin his testimony Fogle explained that only "legal procedures"were included in the means he intended to use to "stop... members of District 50 doing the work ... " on theproject that members of the Carpenters Union were supposedto do.Fogle's account of his conversation with Crawley is sub-stantiallydifferent from Crawley's version. Although heagreed that he asked Crawley "what he was trying to do tohim" on the project and also told him that, "You have gota non-union contractor over there and we can't permit that,"he said he added that such conduct was "a violation of ourcontract."He denied that pickets or picketing were men-tioned at all or that he threatened to shut down the job.Neither Crawley, McDonald nor Fogle appeared to signifi-cantly exaggerate the substance of what was said in eachconversation set out above, and although in Crawley's andFogle's cases some slight shading of the legal aspects of thesituation to justify their own positions may have been evident,neither claimed to have perfect recall and McDonald verycandidly admitted that he did not. Based upon my very care-ful observation of the witnesses, their testimony and thewhole context, I find that, except in one particular, Crawley'sand McDonald's accounts of what was said are more reliablethan Fogle's. Crawley was very sure and convincing aboutFogle's threat to "shut the job down," and I find that it wasmade. On the other hand, Crawley was not too clear orcertain about a reference to "pickets" or "picketing," butFogle's denial was positive and impressive, and I find, there-fore, that he did not threaten to picket the job. I also find thatthe clear meaning of Fogle's statements to both Crawley andMcDonald was that the Respondents would not allow Mc-Donald to do the drywall work on the job because he was"non-union," meaning that he did not employ members of theCarpenters Union.B. Analysis and ConclusionsIhave found that in May 1970 Fogle, business agent ofLocal 64, acting under the instructions of Pitts, secretary-treasurer of Carpenters District Council, and on behalf ofRespondent Council and Repondent Local 533, threatenedthe Charging Party with a job shut down if the ChargingParty continued to permit subcontractor McDonald to do thedrywall work on the Jeffersonville project. This was a clearthreat within the meaning of Section 8(b)(4)(ii)(B) of the Acthaving an object of forcing or requiring the Charging Partyto cease doing business with McDonald and, as such, it con-stituted a violation of the Act.Fogle testified that Crawley violated its contract with theCarpenters Union when it subcontracted to McDonald be-cause McDonald did not agree to be bound by all of the termsand conditions of the contract between the Carpenters Unionand the Charging Party as provided in article I, section 1.11of that agreement. Respondents' answer, although denyingany threats, affirmatively sets forth that Respondents had alabor dispute with the Charging Party because of a violationof its collective-bargaining agreement with Respondents insubcontracting with Mason McDonald and Sons.It is a fact that the Charging Party and Respondents areparties to an agreement which restricts the Charging Party'sright to subcontract work and the Charging Party may verywell have been in violation of that contract when it subcon-tracted the drywall work to Mason McDonald, but despitethis,Respondents' attempt to obtain compliance with itsagreement by threatening to shut down the job would stillviolate the Act.'The evidence shows that sometime after Fogle's threat toCrawley, Respondent Carpenters District Council filed agrievance under its contract with the General ContractorsAssociation of Louisville claiming a violation in the ChargingParty's subcontracting toMason McDonald and that al-though the grievance was not resolved, Respondents' demandfor arbitration has been refused. Notwithstanding this evi-dence, I have found that Respondents threatened the Charg-ing Party with a job shutdown with an object of gettingMason McDonald removed from the job, but even if thecontract has been violated and Respondents were also at-tempting to secure arbitration of their claims this would notexcuse a resort to threats with an object of interrupting the'Northeastern Indiana Building and Construction Trades Council,(Centlivre Village Apartments),148 NLRB 854;Construction & GeneralLaborers' Union Loca1270 (Howard J. White. Inc.),161 NLRB 1313, 1323,enfd. 398 F.2d 86 (C.A.9);Local 513, International Union of OperatingEngineers (Zeni-McKinney- Williams Corporation),163 NLRB 400;Inter-national Union of Operating Engineers (Wesley Forsythe),180 NLRB No.53. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDbusiness relationship between Cox and Crawley and MasonMcDonald.'I find and conclude that Falls Cities Carpenters DistrictCouncil of the United Brotherhood Carpenters and Joiners ofAmerica,AFL-CIO,and its Local 533 have engaged in un-fair labor practices in violation of Section 8(b)(4)(ii)(B) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with the business operationsof Cox and Crawley, Inc., described in section I, above, havea close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.V. THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, it will be recommended that the Boardissue the Recommended Order set forth below requiring Re-spondents to cease and desist from said unfair labor practicesand take certain affirmative action designed to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, the undersigned makes thefollowing:CONCLUSIONS OF LAW1.Respondents are each labororganizationswithin themeaningof the Act.2.The Charging Partyis an"employer" as defined in theAct, engaged in "commerce"and inoperations "affectingcommerce" as defined in the Act.3.By threatening the Charging Party with a job shutdownwith an object of forcing or requiring the Charging Party tocease doingbusinesswith Mason McDonald and Sons, Re-spondents threatened, restrained, and coerced the ChargingParty in violation of Section 8(b)(4)(ii)(B) of the Act.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:'commerce with an object of forcing or requiring such personsto cease doing business with Mason McDonald and Sons.2.Take the following affirmative action necessary to effec-tuate the policies of the Act.(a) Post at their offices and meeting halls, copies of theattached notice marked "Appendix."' Copies of said notice,on forms provided by the Regional Director for Region 9,shall, after being signed by Respondents' representatives, beposted by Respondents immediately upon receipt thereof andmaintained for a period of 60 consecutive days thereafter inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(b) Sign and mail copies of said notice to the RegionalDirector for posting by Cox and Crawley, Inc., it being will-ing, at all locations where notices to its employees are cus-tomarily posted.(c) Notify the said Regional Director, in writing, within 20days from the date of the receipt of this Decision, what stepsRespondents have taken to comply herewith.'In the event that theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."'In the event that this recommended Order is adopted by the Board,after exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT threaten, coerce or restrain Cox andCrawley, Inc., or any other personengaged incommerceor in an industryaffectingcommerce where an objectthereof is to force or require such person to cease anddesist from doing business with Mason McDonald' andSons.ORDERRespondents, their officers, agents, successors, and assigns,shall:1.Cease and desist from threatening, restraining, or coerc-ing persons engaged in commerce or an industry affecting'Sequoia District Council of Carpenters (Wm. M. Lyles Company),186NLRB No. 61;Orange Belt District Council of Painters No. 48 [CalhounDry Wall Co.] v. N.L.R.B.,328 F.2d 534 (C.A.D.C.).See also cases citedin fn.1,supra.InLos Angeles Building & Construction Trades Council(CouchElectric Company),151 NLRB 413, which was mentioned at thehearing by Respondents, the Board held that a union could picket in orderto obtain a hot cargo agreement, but the evidence did not show, the Boardnoted, that the union's picketing had the further object of forcing a cessationof business with a particular subcontractor. Here the evidence does showsuch an object, as I have found. SeeLos Angeles Building & ConstructionTrades Council (Gasket Manufacturing Company),175 NLRB No. 43.'In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.FALLS CITIESCARPENTERS DISTRICTCOUNCIL OF THEUNITED BROTHERHOODOF CARPENTERSAND JOINERS OFAMERICA,AFL-CIO(Labor Organization)DatedByDatedBy(Representative)(Title)LOCAL 533(Labor Organization)(Representative)(Title)This is an offical notice and must not be defaced by anyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not altered, defaced, orcovered by any other material CARPENTERS, LOCAL 533287Any questions concerning this notice or compliance with2407, Federal Building, 550 Main Street, Cincinnati, Ohioits provisions may be directed to the Board'sOffice,Room45202, Telephone 513-684-3663.